DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “gas pressure regulating means for varying the gas” in claim 2 with the structure of a pressure regulator.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claims 7 (twice) and 20 (twice) recites the limitation "the liquid line". There is insufficient antecedent basis for this limitation in the claim.

Claims 6 and 19 recites “the mixing unit inlet”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 5 and 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwald et al. US 7,918,156 (hereafter Greenwald).

Regarding claim 1, Greenwald teaches an appliance (Fig 1) for the production and dispensing of malt based fermented beverage (where the beverage of col 1 lines 25-28 is fully capable of being a malt based fermented beverage, see MPEP 

Regarding claim 2, Greenwald teaches all the limitations of claim 1. Greenwald further teaches gas pressure regulating means (13) for varying the gas at the inlet of the carbonation unit.

Regarding claim 3, Greenwald teaches all the limitations of claim 1. Greenwald further teaches whereby the pressure of the liquid water is up to 6 bar and the pressure of the gas is up to 6 bar (where valve 13 would be fully capable of regulating the pressure such that it is up to 6 bar, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 4, Greenwald teaches all the limitations of claim 1. Greenwald further teaches whereby the liquid water is pressurized up to 6 bar (where pressure regulator 3 would be fully capable of regulating the pressure such that it is up to 6 bar, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 5, Greenwald teaches all the limitations of claim 1. Greenwald further teaches whereby the carbonation unit is capable of generating gaseous bubbles having an average major dimension at the carbonated water outlet of the carbonation unit of less than 0.75 mm (where the carbonator 20 would fully capable of producing the less than 0.75 mm bubbles given the water and carbon dioxide pressures and operating conditions, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 6, Greenwald teaches all the limitations of claim 1. Greenwald further teaches whereby the water contains between 5 and 10g C02/L at the mixing unit inlet (where the carbonator 20 would fully capable of producing the between 5 and 10 g CO2/L given the water and carbon dioxide pressures and operating conditions, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 7, Greenwald teaches all the limitations of claim 6. Greenwald further teaches a flow rate controller (17) at the liquid line (dispensing line) which connects to the inlet of the carbonation unit (where the inlet of the carbonation unit and the valve are fluidly connected).

Regarding claim 9, Greenwald teaches all the limitations of claim 1. Greenwald further teaches wherein the appliance comprises a cooling unit (7) in which the water is cooled before carbonation (col 2 lines 66-67).



Regarding claim 12, Greenwald teaches all the limitations of claim 1. Greenwald further teaches where the appliance is a domestic appliance (where the appliance of Greenwald is fully capable of being used domestically, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 13, Greenwald teaches all the limitations of claim 1. Greenwald further teaches whereby the volume ratio of carbonated water to concentrate is at least (where the carbonator 20 would fully capable of producing the volume ratio given the water and carbon dioxide pressures and operating conditions, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 14, Greenwald teaches all the limitations of claim 1. Greenwald further teaches whereby the carbonated water (water from mixer 20) is subsequently mixed with a multi-variable serving concentrate (concentrate of bags 15).

Regarding claim 15, Greenwald teaches all the limitations of claim 1. Greenwald further teaches wherein said carbonation unit is an in-line carbonation unit (where unit 20 is inline with the water/gas in Fig 1).

Regarding claim 16, Greenwald teaches all the limitations of claim 2. Greenwald further teaches whereby the pressure of the liquid water is up to 6 bar and the pressure of the gas is up to 6 bar (where valve 13 would be fully capable of regulating the pressure such that it is up to 6 bar, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 17, Greenwald teaches all the limitations of claim 16. Greenwald further teaches whereby the liquid water is pressurized up to 6 bar (where pressure regulator 3 would be fully capable of regulating the pressure such that it is up to 6 bar, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 18, Greenwald teaches all the limitations of claim 17. Greenwald further teaches whereby the carbonation unit is capable of generating gaseous bubbles having an average major dimension at the carbonated water outlet of the carbonation unit of less than 0.75 mm (where the carbonator 20 would fully capable of producing the less than 0.75 mm bubbles given the water and carbon dioxide pressures and operating conditions, see MPEP §2114, §2115, §2173.05(g)).

Regarding claim 19, Greenwald teaches all the limitations of claim 18. Greenwald further teaches whereby the water contains between 5 and 10g C02/L at the mixing unit inlet (where the carbonator 20 would fully capable of producing the between 

Regarding claim 20, Greenwald teaches all the limitations of claim 19. Greenwald further teaches a flow rate controller (17) at the liquid line (dispensing line) which connects to the inlet of the carbonation unit (where the inlet of the carbonation unit and the valve are fluidly connected).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald as applied to claim 6 above, and further in view of Malagi et al. US 8,882,084 (hereafter Malagi).

Regarding claim 8, Greenwald teaches all the limitations of claim 1.
Greenwald does not teach wherein the carbonation unit is adapted to the portion-wise carbonation of water.
Malagi teaches a carbonation system wherein the carbonation unit is adapted to the portion-wise carbonation of water in order to keep the pressure differential constant (col 6 lines 24-36).


Regarding claim 11, Greenwald teaches all the limitations of claim 1. 
Greenwald does not teach a sparger and a static mixer.
Malagi teaches a carbonation system comprising a sparger (45) and a static mixer (col 2 lines 4-8) in order to introduce and mix the water/gas (col 2 lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixer of Greenwald (20) by incorporating the sparger (45) and static mixer (col 2 lines 4-8) of Malagi in order to introduce and mix the water/gas (col 2 lines 4-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776